Citation Nr: 1821160	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-32 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected lumbar spine arthritis with intervertebral disc syndrome. 

2.  Entitlement to a rating in excess of 10 percent for service-connected left leg sciatic nerve impingement. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to June 1988.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

Previously on appeal was the Veteran's claim for an increased rating for right lower extremity sciatic nerve impingement.  The Veteran indicated in his January 2014 Form 9 that he was satisfied with the rating assigned for this condition.  As such, the issue of entitlement to an increased rating for right lower extremity sciatic nerve impingement is no longer on appeal and will be discussed no further herein.

The issue of an increased rating for lumbar spine arthritis with intervertebral disc syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left leg sciatic nerve impingement has been manifested by no more than moderate incomplete paralysis. 


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for an inital rating of 20 percent, but no more, for service-connected left leg sciatic nerve impingement have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Leg Sciatic Nerve Impingement

The January 2012 rating decision granted the Veteran a 10 percent rating for left leg sciatic nerve impingement under 38 C.F.R. § 4.124a, DC 8520 for mild, incomplete paralysis of the sciatic nerve.  The Veteran contends that his current rating does not reflect the severity of his disability.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at Diseases of the Peripheral Nerves in 38 C.F.R. § 4.124(a).

The words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Board finds the totality of the evidence of record indicates the Veteran's left leg sciatic nerve impingement more nearly approximates moderate incomplete paralysis of the sciatic nerve, and therefore warrants a 20 percent disability rating throughout the appeal period.

The Veteran was afforded a VA back examination in October 2011.  The Veteran reported low back pain that travels down both legs.  Examination revealed hypoactive reflexes and sensory deficits of the bilateral thighs and feet.  The examiner diagnosed the Veteran with intervertebral disc syndrome with involvement of the sciatic nerve affecting both legs.  

In an October 2013 statement, the Veteran stated that bending over and extended periods of standing and walking aggravate his back condition which sends pain down his left leg and foot.  See October 2013 statement in support of claim. 

The Veteran was afforded a VA examination in October 2013.  The Veteran reported pain across his low back with pain down the buttocks and left leg.  He also reported that he is unable to stand for longer that two to three hours due to the pain in his back, left leg and left foot.  Examination revealed hypoactive reflexes and decreased sensation in his left leg.  The Veteran had moderate constant pain, moderate numbness, and mild paresthesisas of the left lower extremity.  The examiner identified the overall condition as mild in severity. 

The Veteran was afforded another VA examination in April 2015.  The Veteran reported pain in his left leg and bottom of his left foot.  Examination revealed full muscle strength, no muscle atrophy, normal reflexes and normal sensation.  Moderate intermittent pain was noted.  The examiner identified the overall condition as moderate in severity.

Resolving any reasonable doubt in favor of the Veteran, the Board finds that a rating of 20 percent for moderate incomplete paralysis of the left lower extremity, but no more, is warranted throughout the entire appeal period.  Throughout the appeal, there have been subjective complaints of constant radiating pain.  Objective findings include hypoactive reflexes and decreased sensation. 

At no time during the appeal period has the evidence indicated that symptoms have reflected more than a moderate incomplete paralysis of the sciatic nerve.  The Veteran reported no greater than moderate intermittent pain and paresthesias and mild numbness.  Notably, objective findings in the October 2013 and April 2015 VA examinations have shown full muscle strength and no muscle atrophy.  Sensory examinations were normal in the April 2015 VA examination and decreased, but not absent in the October 2013 VA examination.  As such, entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy is not shown.  The Board recognizes that the October 2013 VA examiner defined the lower extremity peripheral neuropathy as mild in nature, but given the symptoms reported above, the Board affords the Veteran the benefit of the doubt and finds they more closely approximate moderate, incomplete paralysis of the sciatic nerve. 

Thus, upon consideration of all the evidence, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that an initial disability rating of 20 percent, but no higher, is warranted for the Veteran's left leg sciatic nerve impingement.


ORDER

Entitlement to an initial rating of 20 percent, but no more, for left leg sciatic nerve impingement is granted. 


REMAND

The Veteran also seeks an increased rating for his lumbar spine disorder. 

The Veteran underwent VA examinations in October 2011, October 2013 and April 2015.  The Board finds these examination reports inadequate as they did not include range of motion testing for pain on both active and passive motion and in non-weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2017).  Further, during these examinations, the examiners noted that the Veteran experienced flare-ups, but did not provide range-of motion measurements for the flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

The Veteran should be afforded a new examination to evaluate the current severity of his low back condition, including assessments of any functional loss during flare-ups and upon testing in weight-bearing and nonweight-bearing, in passive and active motion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his low back disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


